Citation Nr: 1212564	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the lumbar spine (low back disability).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for foot fungus.

5.  Entitlement to service connection for dental condition.

6.  Entitlement to service connection for bilateral knee condition, including as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and March 2010 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) at a Central Office hearing on February 23, 2011.  However, he failed to report to the hearing and did not submit a request for a new hearing.  Therefore, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities have rendered him unemployable.  Indeed, the record shows that the Veteran is employed full-time.  As such, Rice is inapplicable to this case. 


The the issues of entitlement to service connection for erectile dysfunction and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by irritability, sleep disturbances, and nightmares.

2.  The Veteran's low back disability is characterized by chronic pain, muscle spasm, and some limitation of motion.

3.   The competent and credible evidence does not show that the Veteran has bilateral hearing loss related to his military service.

4.  The lay evidence of record shows continuity of foot fungus symptoms since military service.

5.  The Veteran received dental treatment during service, including tooth extraction; however, he does not have tooth loss resulting from loss of substance of body of the maxilla or mandible.

6.  The record reflects chronic sleep impairment, which is among the criteria used to rate the Veteran's already service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for a grant of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  The criteria for a grant of service connection for foot fungus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  The criteria for establishing service connection for compensation purposes for dental condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011). 

5.  The criteria for establishing service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2008 addressing the service connection claims and a letter in December 2009 concerning the increased rating claims.  Both communications informed the Veteran as to what evidence was required to substantiate the service connection claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

PTSD

In a March 2009 rating decision, the RO granted service connection for PTSD with an evaluation of 30 percent, effective July 26, 2008.  The Veteran requested an increased rating in November 2009, indicating that his symptoms had worsened.  

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that General Rating Formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In this case, the medical evidence of record notes symptoms including depression, irritability, sleep disturbance, hypervigilance, and nightmares.  See e.g., December 2009, July 2010 VA Outpatient Treatment Records.  The Veteran also reported short-term memory problems and aggression.  The Veteran's affect has ranged from euthymic to constricted, but not flattened.  His mood has ranged from fine to irritable or angry.  He has consistently been alert, oriented, appropriately dressed, and displaying adequate personal hygiene.   His thought processes and speech have consistently been within normal limits.  Likewise, he has consistently denied suicidal or homicidal ideations, delusions, illusions, obsessions, or preoccupations.  His insight and judgment were fair.  During his December 2009 VA examination, the Veteran expressed thoughts of hurting others, but continued to deny homicidal ideation.  While the Veteran has voiced complaints of short-term memory loss, memory testing performed in conjunction with the October 2008 VA PTSD examination showed that he was able to repeat three out of three words on immediate presentation and able to recall three out of three after delay.

Interpersonally, the record shows that the Veteran reports having generally good relationships with his family.  At the time of his October 2008 VA examination, he reported having a wide network of friends and family, whom he frequently entertained in his home.  Occupationally, the record also shows that the Veteran maintains full-time employment in his family business.

While not dispositive, the Veteran's score on the Global Assessment of Functioning (GAF) Scale has ranged from 65 to 70.  The GAF reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A 61 to 70 GAF Scale score indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In his lay statements, the Veteran also complained of memory loss and drowsiness due to medication.  See July 2010 Decision Review Officer (DRO) Hearing.

Based on the above, the Veteran's PTSD most nearly approximates the criteria for the current 30 percent evaluation throughout the entire appeals period.  Specifically, he has exhibited symptoms of irritability, sleep trouble, and nightmares, as well as subjective complaints of short-term memory problems and aggression.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Assignment of the next-higher 50 percent rating is not warranted.  See id.  Indeed, the record does not demonstrate occupational and social impairment with reduced reliability and productivity.  While the Veteran has complained of mood disturbances and short-term memory problems, these symptoms have not been shown to cause occupational and social impairment with reduced reliability and productivity.  Indeed, he has maintained full-time employment and good relationships with his family members.  Furthermore, the record does not show that the Veteran has flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Therefore, the record does not support a finding that his PTSD has caused occupational and social impairment with reduced reliability and productivity.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

Low Back Disability

In a March 2009 rating decision, the RO granted service connection for chronic low back strain with an evaluation of 10 percent, effective July 26, 2008.  The Veteran requested an increased rating in November 2009, indicating that his symptoms had worsened.  

Disabilities of the spine, such as traumatic arthritis, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

The medical and lay evidence of record shows chronic low back pain with some limitation of motion.  Throughout the appeals period, the Veteran has had forward flexion to at least 80 degrees, extension to at least 20 degrees, bilateral lateral flexion to at least 15 degrees, and bilateral lateral rotation to at least 20 degrees.  See January 2010 VA outpatient treatment records, private treatment records dated April 2009.  No additional functional loss due to pain, fatigue, weakness, or lack of endurance was noted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  These ranges combine for a 170 degree combined range of motion.  Additional records show palpable muscle spasms.  See Private treatment records dated May 2009.  The Veteran has been shown to have normal posture and gait.  He has denied using an assistive device and has not been placed on physician-directed bed rest.  See October 2008 VA examination.  He has complained of occupational limitation due to his inability to climb down ladders and climb around in ships, which his job sometimes entails, and has stated that sometimes he is unable to hold his 28 lb. daughter for more than 10 minutes because of pain.  See July 2010 Decision Review Officer hearing.

Based on the above, the Veteran's low back symptoms most nearly approximate the criteria for the current 10 percent evaluation and no more.  The Veteran's forward flexion is limited to 80 degrees, which is greater than 60 degrees, in keeping with the criteria for a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The next-higher evaluation of 20 percent requires forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.  None of these criteria are currently met with regards to the Veteran's low back disability.  His forward flexion range of at least 70 degrees exceeds 60 degrees.  Likewise, his combined range of motion is at least 160 degrees, which exceeds the 120 degree limit for a 20 percent evaluation.  Finally, although the private treatment records do show evidence of muscle spasm, no resulting abnormal gait of spinal contour has been shown.  Additionally, as the October 2008 and January 2010 VA examiners specifically noted no additional functional loss due to Deluca criteria, these range of motion testing results adequately contemplate the Veteran's functional loss.  See Deluca, 8 Vet. App. 202.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's low back disability.  38 C.F.R. § 4.7.

Furthermore, no objective neurologic abnormalities have been associated with this condition; therefore separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Extraschedular Considerations

The Board must also determine whether either schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither schedular evaluation is inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Service Connection

Bilateral Hearing Loss

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record includes audiometric examination results from within one year of the Veteran's separation.  Indeed, the Veteran underwent an October 2008 VA examination, roughly three months after his separation.  This examination found clinically normal hearing.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  These results are not sufficient to qualify as an impaired hearing disability for VA purposes, much less the requirements for a 10 percent evaluation.  See 38 C.F.R. §§ 3.385, 4.85.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for bilateral hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran received a Combat Action Ribbon for service in Iraq.  In his March 2005 post-deployment assessment reflects the Veteran's occasional exposure to loud noises.  He later described a specific incident wherein he was present when an improvised explosive device detonated.  Thus, in-service noise exposure is conceded.

Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As noted above, the Veteran's audiometric examination results do not shoe hearing loss.  As such, the current disability requirement has not been satisfied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim).  In the absence of competent and credible evidence showing the Veteran has the claimed disability, service connection must be denied. 

In short, the requirement of competent medical evidence of current disability has not been met as to this claim.  For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Foot Fungus

Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this case, VA treatment records show treatment for tinea pedis.  See March 2009 VA Outpatient Treatment.  Moreover, the Veteran  has provided lay evidence of his symptoms.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In this case, the Veteran's DD-214 shows that he was awarded the Combat Action Ribbon for his service in Iraq.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection... satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service...  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  The Veteran's service treatment records do not show complaints of or treatment for a foot fungus, to include tinea pedis.  However, he has provided lay statements regarding the onset of his foot fungus after walking through raw sewage and of his treatment by corpsman during his deployment.  See November 2009 DRO Hearing.  This description is consistent with the circumstances of the Veteran's service.  Given this, and in light of his established combat status, his contentions as to such in-service injury are accepted as fact.  Thus, the in-service injury requirement has been satisfied.

Direct service connection also requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  Alternately, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19   (1991).   Here, the Veteran has provided lay testimony of continuing symptoms of foot fungus during and after his military service.  As a lay person, he is competent to provide statements regarding lay-observable symptoms such as foot fungus.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds no basis to discount the lay statements of record.  Therefore, the lay evidence indicating continuous foot fungus dating back to service is found to be credible.  Based on such continuity of symptomatology, an award of service connection is warranted here.  See 38 C.F.R. § 3.303(b).

In conclusion, the record supports a grant of service connection for tinea pedis, claimed as foot fungus.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Condition

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Veteran is claiming that he chipped a front tooth in service when a door was slammed into his face while making an entry into a house in Iraq.  See November 2009 Decision Review Officer Hearing.  The service treatment records show complaints of a chipped tooth #8 in February 2006.  Additionally, teeth #17 and #32 were extracted during service.

The Veteran underwent a VA dental examination in November 2008.  At that time, he had a full range of jaw motion.  The examiner noted that the Veteran was treated for a chipped front tooth during service which had been replaced with a routine filling.  There was no functional impairment due to loss of range of motion and no masticatory function loss.  The Veteran denied any bone loss or loss of teeth due to loss of the body of the hard palate, mandible, or maxilla.  The examiner noted the missing teeth (17 and 32), stating that they did not need to be replaced.  

While the records indicate that the Veteran did indeed chip his front tooth during service, they do not show that this dental injury resulted in the loss of teeth.  Chipped teeth are not among the dental and oral conditions listed under 38 C.F.R. § 4.150 for which service connection may be granted, nor is it among the dental conditions listed under 38 C.F.R. § 3.381 for which service connection for treatment purposes only may be granted.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Likewise, the record does not show that the two missing teeth were extracted due to trauma or bone loss due to trauma or disease.  As loss of substance of the body of maxilla or mandible is required for compensation to be warranted for loss of teeth, a claim of service connection for the two missing teeth must also be denied.  See 38 C.F.R. § 4.150.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 55-57.

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder is denied.

Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the lumbar spine is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinea pedis is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for dental condition is denied.


REMAND

Bilateral Knee Condition

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).

In this case, the medical and lay evidence of record show complaints of bilateral knee pain.  At the November 2009 DRO hearing, the Veteran testified that he thought there may be a correlation between the heavy packs he carried during service and his current knee problems.  Additionally, the Veteran's representative has argued that this disability may be due to an undiagnosed illness.  This is sufficient to trigger VA's duty to provide an examination for his bilateral knee disability claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current knee disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner is instructed to address the following questions:

a.  Does the Veteran have a current knee disability?  If so, does such disability affect one or both knees?

b.  Once all disabilities are identified, the examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) had its onset during or is otherwise is attributable to the Veteran's active service.

c.  If no diagnosed disability can be determined, the examiner is asked to determine whether the Veteran's complaints of bilateral knee pain and swelling are symptoms of a chronic disability resulting an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


